Title: Martin Oster to Thomas Jefferson, 22 September 1811
From: Oster, Martin
To: Jefferson, Thomas


          
                     Monsieur et très Vénérable ancien Président, 
                     Norfolk, le 22 Septembre 1811.
          
		  
		  
		   Le 13 du passé, J’ai eû lhonneur de Vous accuser reception de la lettre que vous m’avez fait celui de m’adresser le 2. concernant la Succession reclamée par Mr de Beauvois et à l’occasion de Mr Pauly qui fait La résidence at Calf Pasture Augusta-County, près Staunton.
           Aujourd’hui, Je m’emprêsse d’acheminer à Vôtre Excellence, copie du prétendu testament de defunt Pierre Piernet, Frère de Madme de Beauvois, décèdé à Potney, près New-Kent-Court-house en Virginie; elle Servira à asseoir vôtre opinion Sur Sa validité, et Sur celle des dispositions y contenues.
          Salut et Respect
                     Oster
         
          Editors’ Translation
          
            
                     Sir and very Venerable former President, 
                      
                        Norfolk, 22 September 1811. 
            
		  
		  
		   On the 13th of last month, I had the honor to acknowledge to you the receipt of the letter that you had written me on the 2d concerning the inheritance claimed by Mr. de Beauvois and, by that opportunity, to send the address of Mr. Pauly, who lives at Calf Pasture, Augusta County, near Staunton.
             Today I hasten to send Your Excellency a copy of the so-called final will of the deceased, Pierre Piernet, brother of Madame de Beauvois, who passed away at Putney, near New Kent Court House in Virginia; it will help you to decide on its validity and the legality of the dispositions contained therein.
            Salutations and Respects
                     Oster
          
        